DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10, 13-15, 17 and 19 are objected to because of the following informalities which require appropriate correction and it is suggested that the claims be amended as follows to overcome the deficiencies:

1. A compression garment, comprising:
a body dimensioned to wrap at least partially around a length of a limb of a subject
defined by a length;
a plurality of tension bands extending from the body in a direction that is
perpendicular to the length of the body positioned along the  length of the body,
each band of the plurality of tension bands having a band width and a band length; wherein
the plurality of tension bands are configured to be wrapped around the limb of the subject
and tightened to provide compression to the limb;
a limb positioning sleeve configured to hold the body and the plurality of tension
bands on the limb of the subject prior to or during tightening, the limb positioning sleeve
positioned on the body and/or tension bands comprising a first flap and a second flap, each
having a respective first end affixed to the body at an attachment position, wherein  a
second end of the first flap is removably attachable to  a second end of the second flap,
wherein the first and second flaps are each dimensioned to have a sleeve width that is smaller
than the length of the body at least at the attachment position, and wherein the sleeve
width is smaller than the band width of each of the plurality of tension bands; and
a plurality of fasteners for attachment onto the body or tension bands 
when each of the plurality of  tension bands is wrapped around the limb of the
subject and tightened to provide compression to the limb.

6. The compression garment of claim 1, wherein at least about 75% of the plurality of
tension bands have the same band width.

10. A method of using the compression  garment of claim 1, comprising positioning a
limb of a subject in the limb positioning sleeve, applying tension to each of the plurality of
tension bands to provide a predetermined level of compression to the limb, and attaching
each of the plurality of tension bands to the body or a portion of  a respective tension
band or another of the plurality of tension bands at the predetermined level of
compression.

13. The method  of claim 10, wherein the subject performs each step of the
claimed method without the aid of a clinician or another person.

14. The method  of claim 10, wherein the subject continues to remove portions of
one or more of the plurality of  tension bands over time as a level of lymphedema
decreases in the subject.

In claim 15, line 15: “comprises” should be “comprising”.
In claim 15, line 17: “the sleeve width” should be “the positioning sleeve width”.
In claim 17, line 1: “fastener” should be “fasteners”.
In claim 19, line 3: “the corresponding tension band” should be “a corresponding tension band”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creighton (US 20100312160) in view of Stewart, III et al (US 2006/0122547) and further in view of Parizot (US 7556608).
With respect to claims 15-17 and 20, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 
a body (panel of the garment generally between numerals 1601 and 1602; figure 16) dimensioned to wrap at least partially around a leg at the knee of a subject (shown at least wrapped around limb in figure 4a), the body defined by a length (inherent structural characteristic of the panel of the garment shown in fig 16; the top band can be removed by trimming along indicia 1601 and the bottom band can be removed by trimming along indicia 1602 in order to properly fit the patient (adjust length); figure 16; paragraph [0115]); 
a plurality of tension bands positioned along the adjustable length of the body (bands shown extending from the body of the garment in fig 16; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]) the tension bands extending in a direction that is perpendicular to the length of the body (as shown in fig 16);
wherein each band of the plurality of tension bands is defined by a band width and a band length (inherent structural characteristics; each band has a length and width as shown in fig 16) and is configured to be wrapped around a leg (as shown in fig 4a) and tightened to provide compression to the leg at the knee (the device is tighted to wrap around the leg as shown in fig 4a and is specifically configured to provide compression as described in para [0024]); and 
a plurality of fasteners (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
Creighton does not, however, disclose a positioning sleeve configured to hold the body on the leg of the subject prior to or during tightening wherein the sleeve is defined by a positioning sleeve width and comprising a fastener positioned at both a top and bottom of the sleeve width and two flaps affixed on the body or tension bands at an attachment position and further comprising one or more fasteners for removably attaching the second end of the first flap to the second end of the second flap.
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising a body defined by a width (inherent structural characteristic) and dimensioned to wrap at least partially around a length of a limb of a subject (panel 8 shown in fig 1; configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; panel 8 has length and width dimensions as shown in fig 1 and thus is interpreted as being capable of extending lengthwise along/around a user’s waist or other area of the body) and two flaps (elastic belt portions 2 and 3) configured such that when the sleeve (device 1) is wrapped about a user’s body the flaps (2,3) are stretched as desired to firmly secure the device and apply a comfortable amount of tension to the device (para [0026]) wherein the sleeve comprises a fastener positioned at both a top and bottom of the sleeve width (straps 4 and 5, like belts 2 and 3 comprise an elastic sheet of fabric with hook or loop type fasteners affixed to one surface – para [0029]; since the entire surface has fasteners affixed to it, the fasteners are interpreted as being along a top and bottom of the sleeve) and wherein the flaps are affixed at an attachment position on the tension bands (elastic straps 4 and 5 are interpreted as being “tension bands”; elastic belt portions 2 and 3 are interconnected to center panel 8 via panels 7 and 9 which also connects the portions 2/3 to elastic straps 4 and 5 which are also connected to center panel 8 as shown in figures 1 and 4) and further comprise one or more fasteners for removably attaching the second end of the first flap to the second end of the second flap (belts 2 and 3 comprise an elastic sheet of fabric with hook or loop type fasteners affixed to one surface – see i.e. para [0029]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the garment of Creighton to include a positioning sleeve defined by a positioning sleeve width and comprising a fastener positioned at both a top and bottom of the sleeve width and two flaps affixed on the body or tension bands at an attachment position and further comprising one or more fasteners for removably attaching the second end of the first flap to the second end of the second flap, as taught by Stewart, in order to allow a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]). 
ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image1.png
    810
    1600
    media_image1.png
    Greyscale


Stewart does not, however, explicitly teach that the positioning sleeve is configured to hold the body on the leg of the subject prior to or during tightening but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Creighton in view of Stewart which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Stewart also does not teach that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position. 
Parizot teaches an analogous device comprising a body (posterior part 1); tension bands (parts 14a and 14b, formed from longitudinally elastic material and thus interpreted as being capable of tensioning – col 3 line 25); and a limb positioning sleeve comprising two flaps (2a and 2b; figs 1-2) affixed to the body at an attachment position (as shown in fig 1) wherein each of the two flaps (2a/2b) is dimensioned to have a width smaller than the length of the body at the attachment position (as shown in fig 1 and in the annotated fig below, the width of each of the parts 2a/2b is less than the length of part 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the garment of Creighton in view of Stewart so that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position as taught by Parizot in order to provide proper sizing for a correct fit on a user’s limb or body part and, furthermore, because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.
ANNOTED FIGURE 1 of Parizot (US 7556608)

    PNG
    media_image2.png
    725
    893
    media_image2.png
    Greyscale

With respect to claim 18, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 15) and Creighton further discloses that the body and the tension bands are comprised of a single contiguous piece of material (the arm piece or leg piece may be made from a single piece of material without the need for individual bands; figure 16; paragraphs [0098], [0151]) or laminate (the spacer fabric is laminated to stretch or compression fabrics or unbroken loop fabric to make a compression garment (including tension bands); figure 6; paragraphs [0069], [0083], [0084]).
With respect to claim 19, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 15) and Creighton further discloses that a number of the tension bands comprise a measurement indicium that provides an indication of tension in or displacement of the corresponding tension band (in a compression garment, the bands can be trimmed by cutting along lines 1604, 1605, and 1606; the proper trim level for each level would depend on the patient's and the indicia printed on the garment; the trim-to-fit concept then applies to planar compression material, appendages, as well as to bands; a garment with graduated compression is shown; the more distal appendages are trimmed back along the cut lines according to the indicia and patient’s measurements; figures 16, 23; paragraphs [0115], [0161]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-14 and 16 of U.S. Patent No. 11311421 (hereinafter the ‘421 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and the claims of the ‘421 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, the claims of the ‘421 Patent are in effect a “species” of the broader, “generic” invention recited in the claims of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claims 1-20 of the present application are anticipated by claims 1-5, 7, 9-14 and 16 of the ‘421 patent and, therefore, are not patentably distinct from claims 1-5, 7, 9-14 and 16 of the ‘421 patent.

Allowable Subject Matter
Claims 1-14 are free of art but are still subject to the objections and rejections provided above. Additionally, any changes or amendments to the claims may result in new rejections under 35 USC 102 and/or 35 USC 103 being made in future Actions.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a compression garment comprising a body, a plurality of trimmable tension bands, and an adjustable limb positioning sleeve configured to hold the body and the plurality of trimmable tension bands on a limb of a subject prior to or during tightening, the adjustable limb positioning sleeve comprising a first flap and a second flap, each having a respective first end affixed to the body at an attachment position, and each having a respective second end, wherein the second end of the first flap is removably attachable to the second end of the second flap, wherein the first and second flaps are each dimensioned to have a sleeve width that is smaller than the length of the body at least at the attachment position, and wherein the sleeve width is smaller than the band width of each of the plurality of trimmable tension bands, in combination with the other elements in the claims.
The closest prior art of record is Creighton (US 2010/0312160) which discloses a compression garment that is configured substantially as recited in claim 1 of the present application (see para [0024] and figure 16 of Creighton), except that the garment of Creighton does not include an adjustable limb positioning sleeve as recited in present claim 1. Stewart (US 2006/0122547) and Parizot (US 7556608) each teach garments that include a body, tension bands, and first and second flaps that attach to one another like the claimed adjustable limb positioning sleeve. In Stewart, however, the width of the first and second flaps (2 and 3; fig 1) is the same as the length of the body (panel 8) at the location where the flaps are attached to the body (where stiffeners 15 are provided as shown in fig 1). Additionally, the width of the first/second flaps is greater than the width of each of the tension bands (4 and 5, fig 1). Thus, Stewart fails to teach first/second flaps having a sleeve width that is smaller than the length of the body at least at the attachment position and smaller than the band width of each of the plurality of trimmable tension bands. For at least this reason, Stewart fails to overcome the deficiencies of Creighton. In Parizot, the width of the first and second flaps (2a/2b in figs 1-2) is less than the length of the body (posterior part 1) at the location where the flaps are attached to the body (as shown in figure 1), but is greater than the width of each of the tension straps (14a/14b; as shown in figure 2). Thus, Parizot fails to teach first/second flaps having a sleeve width that is smaller than the band width of each of the plurality of trimmable tension bands and, therefore, also fails to overcome the deficiencies of Creighton. For at least these reasons, the prior art of record fails to disclose or suggest the subject matter of claim 1 of the present application.
Claim 10 is a method which requires use of the compression garment of claim 1 and, therefore, includes all the limitations of claim 1. Thus, claim 10 contains the same allowable limitations as claim 1.
Claims 2-9 depend on claim 1 and thus contain the same allowable limitations.
Claims 11-14 depend on claim 10 and thus contain the same allowable limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786